Exhibit 99.1 Annual Meeting of Unitholders of PRECISION DRILLING TRUST May 7, REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations - Section In respect of the Annual Meeting of holders of trust units of Precision Drilling Trust (“the Trust”), the following sets forth a brief description of each matter which was voted upon at such Meeting and the outcome of the vote: Description of Matter Votes For Percent Votes Against/ Withheld Percent 1. Ordinary resolution to elect the following nominees as the Board of Trustees of the Trust for the ensuing year: Robert J.S. Gibson Patrick M. Murray Allen R. Hagerman 81,575,603 99.21 652,814 0.79 2. Ordinary resolution to approve the appointment of the following nominees to serve as the directors of Precision Drilling Corporation for the ensuing year, or until successors are duly elected or appointed: W.C. (Mickey) Dunn Brian A. Felesky Robert J.S. Gibson Allen R. Hagerman Stephen J.J. Letwin Patrick M. Murray Kevin A. Neveu Frederick W. Pheasey Robert L. Phillips 81,220,560 98.77 1,007,860 1.23 3. Ordinary resolution to approve the appointment of KPMG LLP as auditors of the Trust to hold office until the next annual meeting of unitholders. 81,791,202 99.47 437,217 0.53 Dated at Calgary, Alberta this 8th day of May, 2008 Precision Drilling Corporation, Administrator of Precision Drilling Trust Darren Ruhr Vice President, Corporate Services and Corporate Secretary
